Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153254                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153254
                                                                   COA: 321804
                                                                   Kent CC: 13-000391-FH
  ALENNA MARIE ROCAFORT,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 7, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to that court for reconsideration in light of People v Manuel, ___
  Mich App ___ (Docket No. 331408, decided April 18, 2017). In all other respects, leave
  to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2017
           s0913
                                                                              Clerk